Case 1:16-cv-02137-RA Document 358-5 Filed 04/09/19 Page 1 of 4




               Exhibit E
   Case 1:16-cv-02137-RA Document 358-5 Filed 04/09/19 Page 2 of 4


                                                                     Page 1
                 UNITED STATES DISTRICT COURT
              SOUTHERN DISTRICT OF NEW YORK
_______________________________
                                )
ENRICHETTA RAVINA,              )
                                )
             Plaintiff,         ) Case No.:
                                ) 1:16-cv-02137(RA)
   vs.                          )
                                )
COLUMBIA UNIVERSITY AKA THE     )
TRUSTEES OF COLUMBIA            )
UNIVERSITY IN THE CITY OF NEW )
YORK AND GEERT BEKAERT,         )
                                )
             Defendants.        )
_______________________________)




              VIDEOTAPED DEPOSITION of RONALD SCHOUTEN,
M.D., J.D., held on Tuesday, May 22, 2018, at
10:35 a.m., at the offices of Sanford Heisler Sharp,
LLP, 1350 Avenue of the Americas, New York, New York
10019, before Joshua B. Edwards, a Registered Diplomate
Reporter, Certified Realtime Reporter, Certified
LiveNote Reporter, and Notary Public of the State of
New York.




                      Magna Legal Services
                         (866) 624-6221
                        www.MagnaLS.com
                Case 1:16-cv-02137-RA Document 358-5 Filed 04/09/19 Page 3 of 4

                                                   Page 78                                                       Page 80
 1       A. Okay. If I understand the question correctly        1   about your initial report, did you consider withdrawing
 2   it's, like, why did I bother with the first                2   as an expert in this case?
 3   eleven pages and why didn't I just give you the            3          MR. GROSSMAN-BODER: Objection to form same
 4   opinions and conclusion?                                   4   okay.
 5       Q. What's the purpose behind the preceding pages       5      A. I don't recall plaintiff's counsel -- or
 6   before your opinions?                                      6   wait. Plaintiff's counsel?
 7            MR. GROSSMAN-BODER: Objection to form.            7      Q. Yes.
 8       A. Forensic psychiatry and clinical psychiatry         8      A. I'm not aware of any objections from
 9   treatment of patients differ. They differ in a number      9   plaintiff's counsel?
10   of ways. And one of the ways they differ is that our      10      Q. Are you aware that plaintiff's counsel made a
11   obligation when we do a forensic evaluation is to be as   11   request that you withdraw?
12   objective as possible and to provide the evidence base    12      A. No.
13   for our conclusion.                                       13      Q. Did you ever discuss with anyone the
14            So not so many years ago, expert witnesses       14   possibility of withdrawing your expert report?
15   would indeed provide a letter, especially in, say,        15          MR. GROSSMAN-BODER: Objection. Objection.
16   civil commitment cases and things like that and say I     16   I am also going to direct the witness not to answer
17   am Dr. So-and-so, and in my opinion, this person is       17   that question.
18   mentally ill and in need of hospitalization, the end.     18      Q. Besides counsel, did you ever discuss with
19   Or I am Dr. So-and-so. I have evaluated Mr. Jones who     19   anyone the possibility of withdrawing your expert
20   is charged with attempted murder. In my opinion, he's     20   report?
21   not criminally responsible.                               21      A. No.
22            So the field has evolved in such a way driven    22      Q. Are all of your opinions pertaining to this
23   in part by in Massachusetts our -- a process about        23   case contained in your April 16, 2018, report?
24   designating people as designated psychiatrists and        24          MR. GROSSMAN-BODER: Objection to form.
25   psychologists to make sure that the trier of fact has     25      A. Again, please?
                                                   Page 79                                                       Page 81
 1   an evidence base to look at that supports the              1      Q. Are all of your opinions pertaining to this
 2   conclusions that are offered. So rather than sort of       2   case contained in your April 16, 2018, report?
 3   ipse dixit I-said-so testimony, it's about providing a     3          MR. GROSSMAN-BODER: Objection to form.
 4   background.                                                4      A. Related to Ms. Ravina's diagnosis and the
 5      Q. So the pages before your opinions and                5   basis for that diagnosis, yes.
 6   discussion are background, correct?                        6      Q. You don't have any opinions about this case
 7      A. Yes.                                                 7   that are not expressed in your April 16, 2018, report,
 8          MR. GROSSMAN-BODER: Objection to form.              8   do you?
 9      Q. Your amended report completely supersedes            9          MR. GROSSMAN-BODER: Objection to form.
10   your December 7, 2017, report; is that correct?           10      A. About the specific allegations in the case
11      A. Correct.                                            11   and claims? No.
12      Q. What prompted you to amend your initial             12      Q. Both your initial expert report and your
13   expert report?                                            13   amended expert report are titled "Forensic Assessment."
14      A. Received additional medical records                 14   What do you mean by a "Forensic Assessment"?
15   suggesting that, especially related to the thyroid        15      A. Meaning that I looked over a variety of
16   issue that, in fact, there was evidence to suggest that   16   documents, again, in pursuit of reaching an objective
17   there was not -- that Ms. Ravina was not suffering from   17   conclusion. And they include deposition testimony of
18   a thyroid problem until about April of 2017.              18   Ms. Ravina, of Mr. Bekaert, of Dean -- I'm blocking on
19      Q. After plaintiff's counsel raised concerns           19   his name now; last name starts with an "H" -- of
20   regarding your initial report, did you consider           20   Dr. Silbert. I looked at Ms. Ravina's medical records.
21   withdrawing as an expert?                                 21   I looked at as much information as I could to reach
22          MR. GROSSMAN-BODER: Objection to form. And         22   that conclusion.
23   calling for a legal conclusion.                           23          That's what makes it an forensic assessment
24      A. Again, please?                                      24   as opposed to a clinical assessment which is one in
25      Q. After plaintiff's counsel raised concerns           25   which the treating clinician meets with the patient and




                                                                                         21 (Pages 78 to 81)
               Case 1:16-cv-02137-RA Document 358-5 Filed 04/09/19 Page 4 of 4

                                               Page 242                                                               Page 244
 1   for the emotional distress and symptoms claimed by     1             MR. GROSSMAN-BODER: Objection to form.
 2   Ms. Ravina and Dr. Silbert."                           2     Calling for a legal conclusion. And asked and
 3          You do not claim to know what causes            3     answered.
 4   Ms. Ravina's emotional distress, correct?              4        A. Potentially, although even after seeing her
 5      A. Correct.                                         5     if I, you know, had done so, I might still be in the
 6      Q. And you have not ruled out that Columbia and     6     same position of saying, well, you know, I've talked to
 7   Professor Bekaert's alleged discrimination and         7     her and she tells me as she testified and Dr. Silbert
 8   retaliation against Ms. Ravina may have been the sole  8     testified that the litigation process is very
 9   cause of Ms. Ravina's emotional distress, correct?     9     stressful. Being deposed is stressful. All of these
10          MR. GROSSMAN-BODER: Objection to form. And 10         things, that conflict with her coauthor is stressful,
11   again calling for a legal conclusion, two legal       11     conflict, you know, and at the end of the day, I may
12   conclusions.                                          12     have come back and said okay, the paragraph is exactly
13      A. Again, I leave it to the trier of fact to       13     the same.
14   determine the validity of the allegations. If there's 14        Q. Does the list of possible causes that you've
15   a determination that all of these things occurred as  15     included on page 12 reflect the entirety of the items
16   alleged, no, I haven't ruled that out.                16     that you believe could have caused Ms. Ravina's
17      Q. You have just identified possible causes,       17     emotional distress?
18   correct?                                              18             MR. GROSSMAN-BODER: Objection to form.
19      A. Correct.                                        19        A. Those were the things that certainly came to
20      Q. You are not giving an opinion that these        20     mind in writing my report.
21   possible causes were actual causes of Ms. Ravina's    21        Q. Does the list of possible causes that you've
22   emotional distress, correct?                          22     included here reflect the entirety of the items that
23          MR. GROSSMAN-BODER: Objection to form.         23     you are opining on as to the possible causes of
24      A. I'm not saying with specificity that they       24     Ms. Ravina's emotional distress?
25   were. They were likely contributors to her overall    25             MR. GROSSMAN-BODER: Objection to form. And
                                               Page 243                                                               Page 245
 1   emotional state.                                         1   just asked and answered.
 2      Q. But you were just saying that they were            2      A. I guess one item that I didn't include here
 3   likely causes, not actual causes, correct?               3   was the -- and it's kind of distant -- is
 4          MR. GROSSMAN-BODER: Objection to form. And
 5   also misconstruing what's written on the page.
 6      Q. I will just withdraw the question.                 6      Q. That's not an opinion as to possible causes
 7          Are you saying that the items listed on           7   that you offered in this expert report that you signed
 8   page 12 are likely causes or possible causes? Because    8   off on, on April 26, 2018, correct?
 9   your amended report lists them as possible causes.       9      A. Correct. I noted it elsewhere in the report,
10          MR. GROSSMAN-BODER: Objection to form. And       10   but I didn't list it here.
11   which items on page 12?                                 11      Q. You are not opining that anything about
12      A. They are possible causes. I'm not ascribing       12   Ms. Ravina's childhood or family background caused her
13   a likelihood, but I would say that given everything     13   emotional distress, correct?
14   that she was going through, it's hard to imagine that   14      A. Correct.
15   these things would not be affecting her emotional       15      Q. You are not opining that Ms. Ravina had any
16   state.                                                  16   preexisting medical conditions that caused her
17      Q. Why aren't you giving an opinion as to actual     17   emotional distress, correct?
18   causation?                                              18          MR. GROSSMAN-BODER: Objection to form.
19          MR. GROSSMAN-BODER: Objection to form.           19      A. Correct.
20   Calling for a legal conclusion.                         20      Q. So all of the possible causes of emotional
21      A. Well, it would require me to make a               21   distress that you identify on page 12 pertain to
22   determination about the validity of her allegations.    22   Ms. Ravina's experiences at Columbia or her
23      Q. Doesn't the fact that you haven't evaluated       23   interactions with Professor Bekaert, correct?
24   Ms. Ravina hinder your ability to offer a conclusion as 24          MR. GROSSMAN-BODER: Objection to form. And
25   to causation?                                           25   mischaracterizing the document.




                                                                                     62 (Pages 242 to 245)
